COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Vivian Alford v. Brad Snyder, M.D., Barbara Stoll, M.D., Guiseppe N.
                          Colasurdo, M.D., and UT Physicians

Appellate case number:    01-21-00365-CV

Trial court case number: 2019-88452

Trial court:              127th District Court of Harris County

Date motion filed:        October 1, 2021

Party filing motion:      Appellant


       Appellant, Vivian Alford, has filed a letter dated September 30, 2021. To the extent that
appellant’s September 30, 2021 letter requests that the Court “re-open this case,” we construe it
as a motion for rehearing.

       It is ordered that the motion for rehearing is denied.


Judge’s signature: ___/s/ Julie Countiss______
                   Acting for the Court

Panel consists of: Justices Goodman, Landau, and Countiss.

Date: ____October 12, 2021___